Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,  19 and 20 recite a classification model that is learned using learning data.  This language is confusing, it is not clear if the classification model learns based on learning data or if learning data is used to define a classification model ? Correction is required. 

     Furthermore  the claims do not set forth an antecedent for learning data. it is unclear if learning data is inputted by a user or if a model is trained to generate its own learned data.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu 20150169754.

     With respect to claim 1, Gu teaches  an image processing device 120 comprising:  one or more processors (one or more computers as set forth in para.  (computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches a display control unit (via the user device) having a display 106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. The further learning is taught as each of the adjustment factors are further adjusted. 

     With respect to claim 2, Gu teaches  wherein the determination unit, discussed at para. 87 determines the category (whether text or image) based on a threshold value/score, see para. 106.


     With respect to  claim 7, Gu teaches  a  display control unit (via the user device) having a display 106, see para. 133; an image  and dividing the image into categories, see para. 133 and using a score, see para. 79, regarding  the threshold data. 

     With respect to claim 8,  Gu teaches a display control unit (via the user device) having a display 106, see para. 133 unit 106,  for visualizing the score of the image data. See para. 133.

     With respect to claim 9, Gu teaches a display control unit (via the user device) having a display 106, see para. 133 displaying segments of text and segments of image data  (see para. 133) based on the scores as set forth in para. 79.

     With respect to claim 10, Gu teaches adjusting the score by changing the adjustment factors as set forth at para. 43, for example. 

    With  respect to claim 11, Gu teaches  a discrimination unit 110 wherein the designer  changes the adjustment  factors  for the model as set forth in para. 43. 

     With respect to claim 12, Gu teaches  a discrimination unit 110 which discriminates whether  the classification model is updated with an adjustment factor as set forth in para. 43. 

     With respect to claim 13, Gu teaches  a discrimination unit 110 whether the updated classification model can be corrected if the adjustment factor is wrong. This is inherent since the  user sees that the outcome is not according to specifications and can make the adjustments to the model to reflect the  desired outcome. 

     With respect to claim 14, Gu teaches  a discrimination unit 110 that updates the classification model (206, 707), see also figures 2 and 7 in case where the level of wrong category data is equal to or greater than a threshold value. See also the bottom of para. 106.

     With respect to claim 15, Gu teaches adjustment factors, see para. 43, wherein the factors to the classification model can be updated  using  a learning model, see para. 106, last four lines. 

     With respect to claim 17, Gu teaches  a determination unit,  computer program processing (via computer instructions)  for performing the determination  of the category of the input image based on a content feature, see para. 51, wherein the designer  

With respect to claim 18, Gu teaches a display control unit (via the user device) having a display 106, (see para. 133) for displaying normal and abnormal images and for making corrections to obtain normal images.  See also para. 133.

     With respect claim 19, Gu teaches  an information processing method, implemented by device  120, comprising: a computer program processing (via computer instructions)  for determining the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12). Gur further teaches Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches a display images of search queries wherein each search query is a category of a search,  (via the user device).  Gu teaches a display106, see para. 133.  Gu teaches  accepting,   (via software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. .  In the middle of para. 49, Gu teaches a relevance model for mapping relevant queries.  “For example, the relevance model index may include a list of queries… information identifying the image relevance model…” (Last 5 lines of the para.)   The text in para. 49, clearly states that the apparatus 120 creates an image relevance model for each qualified query.  A 

     With respect to claim 20, Gu teaches a non-transitory computer readable medium for causing a computer (see para. 132)  to function as an image processing device, comprising: computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12). Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches displaying   an image of a query  which represents the image of the user’s search (via the user device) having a display106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7, which includes the updating or changing  of the query.   Paragraph 45 teaches that single query can be run but also multiple queries can be used. See paragraphs 47-49.   Hence, a user can correct a query by entering a different set of queries and this query result is displayed according to para. 133. The example given is “dolphin”, “exhibit” and “dolphin exhibit”. Therefore, “dolphin exhibit” is a correction to either or both of “dolphin” or “exhibit”.  The displayed category is merely the displayed query.Gu teaches  an updating  unit  (via adjustment factors which are . 

    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 3-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of the Well Known Prior Art. T. MPEP 2144.03.

     With respect to claim 3, Gu teaches all of the subject matter upon which the claims depend. Gu futher teaches determining the score based on whether text or image. 
     Gu does not state at what threshold value us used for the determination of  the category of  the images.  In addition, Gu teaches   a score representing  confidence of the category, see para. 79, line 12. Gu does not specifically state that a particular category is assigned based upon a score being greater or equal to a certain value. 

     Gu teaches a threshold for determining the image and text as categories. The examiner contends that it  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to set the threshold at any value 

     With respect to claim 4, Gu teaches  determining the score based on whether text or image but does not state at what threshold value us used for the determination of  the category of  the images.  In addition, Gu teaches  a score representing  confidence of the category, see para. 79, line 12.

     For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention,   to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model. 

     With respect to claim 5, Gu teaches using a confidence score for determining  the category of the image being either picture data or text data.  What is not specifically taught is whether the threshold is above or below a certain value to determine  a boundary. The examiner, for the sake of the rejection construes the boundary as  the distinction between image or text.
        For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to set the threshold at any value for the 

      With respect to claim 6,  Gu teaches displaying both text and image data and the determination score  for determining the category of  the image data.  The motivation for this rejection is the same as that to claim 5. 

     With respect to claim 16, Gu teaches  a display control unit (via the user device) having a display 106, (see para. 133) for  displaying a boundary data (text and image) data having different scores on the other side of the threshold values.  See also para. 106. The motivation for the rejection is the same as that to claim 5. 



                                                     Examiner’s Remarks

      The examiner is in receipt of the RCE application. The examiner has rejected the claims in light of the amendments received  5-17-2021.  Hence, the examiner has made a new grounds of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664